UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2013 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-27507 88-0350448 (Commission File Number) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California 92691 (Address of principal executive offices) (949) 614-0700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 13, 2013, Auxilio, Inc. issued a press release disclosing its financial results for the second quarter ended June 30, 2013. On that same day, the Company held a conference call with analysts and investors to discuss its financial results for the second quarter ended June 30, 2013.The press release is furnished as Exhibit 99.1 and the transcript of the conference call is furnished as Exhibit 99.2 and is incorporated herein by reference. All of the foregoing information, including Exhibits 99.1 and 99.2, are being furnished under Item 2.02 and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press release of Auxilio, Inc. second quarter ended June 30, 2013 financial results dated August 13, 2013. Transcript for Auxilio, Inc. second quarter ended June 30, 2013 Earnings Conference Call held on August 13, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AUXILIO, INC. Date: August 15, 2013 By: /s/ Paul T. Anthony Name: Paul T. Anthony Title: Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release of Auxilio, Inc. second quarter ended June 30, 2013 financial results dated August 13, 2013. Transcript for Auxilio, Inc. second quarter ended June 30, 2013 Earnings Conference Call held on August 13, 2013.
